Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 1 of 16 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Don McCann III
Administrator of the estate of
James Daniel McCann, deceased                   Case No. ____________
494 Stanford Street
Akron, Ohio 44314                               Judge _______________

                Plaintiff,                      Complaint with Jury Demand
         vs.

CoreCivic, Inc. d/b/a
Northeast Ohio Correctional Center
c/o CT Corporations System
4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219

Annette Chambers-Smith
In her individual capacity
c/o Ohio Dept. of Rehabilitation & Correction
4545 Fisher Rd., Suite D
Columbus, Ohio 43228

Gary Mohr
In his individual capacity
221 Saint Clair Drive
Chillicothe, Ohio 45601

Nicole Vanhorn
In her individual capacity
c/o Northeast Ohio Correctional Center
c/o CT Corporations System
4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219

Damon T. Hininger
In his individual capacity
c/o Northeast Ohio Correctional Center
c/o CT Corporations System
4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219
     Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 2 of 16 PAGEID #: 2




 NEOCC corrections officers Armstrong, Bower,
 Brown, Clayton, Cuevas, Davis, Detchon,
 Douglass, Fletcher, Hinojos, Kaufman, Lattner,
 Gonzales, Miller, Miner, Osborn, Pleiss, Plott,
 Robinson, Sanders, Sturgis, Walters, and other
 unknown officers
 In their individual capacities
 c/o Northeast Ohio Correctional Center
 c/o CT Corporations System
 4400 Easton Commons Way, Suite 125
 Columbus, Ohio 43219

                 Defendants.

                                           I. Introduction

1.       This lawsuit is asserted by the estate of James D. McCann, who died of pneumonia at the

age of 36 while incarcerated by the State of Ohio in the Northeast Ohio Correctional Center

(“NEOCC”), a privately owned prison operated by Defendant CoreCivic, Inc., as a result of having

been denied access to basic medical care by CoreCivic and its officers.

2.       On May 6, 2019, McCann was suffering from chest pain so severe that he could not breathe

or move, so he sought medical attention from NEOCC’s medical staff. Upon evaluating McCann in

the medical pod, a nurse practitioner scheduled him an appointment with a doctor on May 10 for

further assessment and care. For reasons that are to date unknown, McCann did not attend the May

10 doctor’s appointment.

3.       By the next day, May 11, McCann remained in severe pain and—as documented in a letter

sent to McCann’s family by fellow inmate John Auman—asked on-duty NEOCC officer, Defendant

Nicole VanHorn, to be sent back to the medical pod for attention.

4.       VanHorn denied McCann’s request to go to the medical pod, and the next day McCann was

found dead in his cell. After performing an autopsy, the Mahoning County Coroner’s Office

concluded that McCann’s death was the result of “acute pneumonia,” a condition that would not

have been fatal had it been subject to basic medical attention.


                                             Page 2 of 16
     Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 3 of 16 PAGEID #: 3



5.       McCann’s death thus directly and proximately resulted from the deliberate indifference of

VanHorn in denying his request for medical care on May 11, 2019, and also, independently, from the

deliberate indifference of other NEOCC officers who were on notice of McCann’s need for medical

care but denied him access to the same, including by denying him access to the medical pod for his

May 10 appointment.

6.       McCann’s death would have been prevented if not for CoreCivic’s failure to train and

supervise its correctional officers on their duty to provide basic access to medical care, and its failure

to implement basic systems to ensure the same. CoreCivic’s deliberate indifference to the inadequate

training of its employees has produced officers who are ignorant of the constitutional standards

governing inmates’ Eighth Amendment rights to medical care in the jail setting, resulting in the

predictable and violation of those rights.

7.       McCann’s death was similarly independently, directly, and proximately caused by the failure

of Defendants Annette Chambers-Smith and Gary Mohr, the current and former director of the

Ohio Department of Rehabilitation and Corrections (“ODRC”), who failed to supervise the State’s

contract with NEOCC even in the face of clear evidence of CoreCivic’s highly publicized and

“disgraceful track record of neglected medical care.”

8.       To date, no one at NEOCC, or ODRC has been terminated or disciplined in any way in

connection with McCann’s death. And according to documents produced in response to public

records requests, neither organization has even bothered to conduct an investigation as to how an

otherwise healthy 36-year-old man died in their custody from a treatable and non-fatal illness, let

alone make an effort to improve NEOCC’s processes to ensure against such needless deaths

occurring in the future.

9.       Had McCann—the father of two daughters who are now 10 and 11-years-old—not died

while incarcerated at NEOCC on May 12, 2019, his prison sentence would have expired this



                                              Page 3 of 16
  Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 4 of 16 PAGEID #: 4



September, and he would have been eligible for early release as soon as November of last year.

10.     As set forth fully below, Defendants are liable to McCann’s estate under Ohio’s wrongful

death statute, and under 42 U.S.C. § 1983 for their deliberate indifference to McCann’s need for

basic medical care while incarcerated at NEOCC.

                                              II. Parties

11.     Plaintiff Don McCann III is the duly authorized Administrator of the Estate of James Daniel

McCann pursuant to Summit County Probate Court case number 2020-ES-00345 (the “Estate”). In

his capacity as Administrator, Plaintiff brings the instant lawsuit for the exclusive benefit of the

surviving next of kin of McCann, the decedent.

12.     At all times relevant, McCann was a resident of Akron, Ohio who was detained as a prisoner

of the State of Ohio at NEOCC in Youngstown, Ohio.

13.     Defendant CoreCivic is a corporation that operates for-profit prisons and detention facilities

throughout the United States, and maximizes value for its private shareholders by offering a

minimum of staffing and service for the highest obtainable price to the governmental entities with

whom it contracts to house detainees. Its principal place of business is in Nashville, Tennessee.

14.     Defendant Damon Hininger has been CoreCivic’s Chief Executive Officer since 2009 and

resides in Nashville, Tennessee. For the fiscal year 2019, CoreCivic paid him $5,329,357 in salary and

bonuses.

15.     At all times relevant, CoreCivic operated NEOCC pursuant to a contract with the ODRC to

perform the State’s obligation to provide for the care, custody, and control of Ohio prisoners

detained at NEOCC. By operating NEOCC on behalf of the ODRC, CoreCivic and its employees

and staff were performing public functions traditionally reserved to the State of Ohio and were thus

acting under the color of state law for purposes of 42 U.S.C. § 1983.

16.     Defendant Annette Chambers-Smith, who has been the director of the ODRC since January



                                              Page 4 of 16
    Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 5 of 16 PAGEID #: 5



2019, and Gary Mohr, who served as director until September 2018, are and were responsible for

supervising the performance of ODRC’s contract with CoreCivic, including by ensuring that

CoreCivic operated NEOCC in a constitutionally-adequate manner rather than in a manner that

routinely violated the constitutional rights of inmates detained therein. This lawsuit is brought

against Chambers-Smith and Mohr in their individual capacities.

17.     At all times relevant, Defendant Vanhorn and the other NEOCC officer Defendants—

Armstrong, Bower, Brown, Clayton, Cuevas, Davis, Detchon, Douglass, Fletcher, Hinojos,

Kaufman, Lattner, Gonzales, Miller, Miner, Osborn, Pleiss, Plott, Robinson, Sanders, Sturgis,

Vanhorn, Walters, and all other officers on duty in NEOCC’s Charlie 2-4-6 housing unit between

May 6 and May 12, 2019, whose full names are to date unknown despite Plaintiff’s reasonable efforts

to identify them—were employed by CoreCivic as corrections officers, and were responsible for

preventing cruel, unusual, and unnecessary risks of harm to the health and safety of NEOCC

inmates under CoreCivic’s custody, care, and control.1 This lawsuit is brought against Vanhorn and

the other NEOCC officers in their individual capacities.

                                    III. Jurisdiction and Venue

18.     This Court has federal-question jurisdiction over this action pursuant to 28 U.S.C. § 1331 for

the claims raised under 42 U.S.C. § 1983 and supplemental jurisdiction pursuant to 28 U.S.C. § 1367

for the claims raised under Ohio law.

19.     This Court has jurisdiction over Defendants because CoreCivic operates NEOCC, whose

conduct is at issue in this litigation, and the individual Defendants are employed by CoreCivic to

work at NEOCC or are otherwise responsible for overseeing CoreCivic’s operation of NEOCC.

20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the ODRC
1
 Plaintiff expects to shortly identify and locate each of these officers pursuant to pending public
records requests that have been served upon CoreCivic, as well as, if necessary, discovery requests to
be served immediately upon CoreCivic, and will accordingly amend this Complaint immediately
upon receipt of this information.


                                             Page 5 of 16
    Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 6 of 16 PAGEID #: 6



Defendants reside in Franklin County, Ohio, and a substantial part of their actions and omissions

upon which the claims in this litigation are based—including the State’s decision to contract with

CoreCivic to house its inmates, and its failure to supervise that contract—took place in Franklin

County, Ohio.

                                                IV. Facts

21.     CoreCivic is one of the largest private for-profit corrections companies in the country,

owning and operating hundreds of private prisons, jails, and detention facilities throughout the

United States.

22.     CoreCivic has in the past and continues to operate NEOCC pursuant to a pattern, practice,

custom, and policy of failing to adequately staff the facility and failing to train its corrections officers

on how to perform the basic duties of their job so as not to violate the inmates’ constitutional rights,

including the duty of such officers to provide inmates access to medical care. CoreCivic’s failure to

adequately train its officers has been documented as a serious and reoccurring problem at NEOCC

since at least 2014, when, as discussed below, CoreCivic lost its contract to house federal prisoners

at NEOCC following inmate protests over medical care.

23.     In August 2014, 140 inmates detained at NEOCC staged a fourteen-hour protest against the

facility’s “unsanitary food conditions, lack of medical care, inadequate programming, and the unfair

use of solitary confinement.”2 Following that protest, the Correctional Institution Inspection

Committee (“CIIC”), the state legislative committee tasked with providing oversight to Ohio’s

correctional facilities, conducted an investigation of CoreCivic’s operation of NEOCC pursuant to

its duty to provide “an unvarnished view of current corrections in Ohio,” “keep[] its finger on the

pulse of current issues in Ohio prisons,” and “provide[] expert recommendations for operational

2
 Mike Brickner, “Corrections Corporation of America’s Loss is Ohio’s Gain,” ACLU (Jan. 9, 2015),
https://www.aclu.org/blog/speakeasy/corrections-corporation-americas-loss-ohios-gain



                                               Page 6 of 16
    Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 7 of 16 PAGEID #: 7



improvements.”3

24.     After concluding its investigation, the CIIC issued a report finding that “medical care

continues to be ... [a] primary concern relayed by inmates dating back to 2006” and that “[s]ince

January 2014, the majority of letters to CIIC from NEOCC inmates have relayed concerns regarding

medical care at the institution, particularly regarding inadequate/denial of treatment, including access

to specialty consults.”4

25.     The CIIC report also noted that inmates’ complaints concerning CoreCivic’s failures to

provide adequate medical care had been a constant problem for years, including in 2006 (“[I]nmates

reported that they were denied medical treatment and medical aids”), 2009 (“[H]ealth care was the

top reported concern to CIIC”), 2011 (“[I]nmates reported that medical services were inadequate,

deficient, and unprofessional, with staff indifferent and slow to respond to medical needs”), and

2013 (reporting “a general lack of access to mental health services”). Id., p. 6, note 8. Accordingly,

CIIC advised “that CoreCivic “[c]onsider evaluating inmate concerns regarding the timeliness of

medical care and access to outside specialists.” Id., p. 7, 12.

26.     In December 2014, the Federal Bureau of Prisons announced that it would no longer house

inmates at NEOCC after “a recent audit found the private facilities have more safety and security

problems than ones run by the government.”5 In response, the Ohio American Civil Liberties Union

issued a statement noting its “pleas[ure] that the Bureau of Prisons ... decided not to renew its

contract with [CoreCivic]” due to its “disgraceful” “track record of ... increased violence and drug
3
 Correctional Institution Inspection Committee, “The Role of the CIIC,”
http://www.ciic.state.oh.us/
4
 CIIC Report on the Inspection and Evaluation of NEOCC, August 22, 2014, p. 6,
http://ciic.state.oh.us/docs/Northeast%20Ohio%20Correctional%20Center%202014.pdf
5
 Stephen Koff, “Federal prison in Youngstown might not feel effects of private-prison phase-out,”
Cleveland.com (Aug. 18, 2016),
https://www.cleveland.com/metro/2016/08/federal_prison_in_youngstown_u.html



                                               Page 7 of 16
    Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 8 of 16 PAGEID #: 8



use, overcrowding, neglected medical care, and deteriorating facilities,” and calling on the State of

Ohio to “follow the lead of the Bureau of Prisons and cancel [its] contract[ ] with [the

corporation].”6

27.     Despite these widely publicized developments, the State of Ohio not only continued to

contract with CoreCivic to house inmates at NEOCC, but sought to exploit the space vacated by the

federal inmates, causing the ALCU, in December 2016, to decry the decision to “allow[ ] more

people to be housed in [the facility that] was deemed unfit for federal prisoners even though the

structure and the operation of the prison remains unchanged[.]”7

28.     In January of 2019, the CIIC’s former director, Joanna Saul, complained to the press about

the agency having been gutted to the point where it only had one full-time employee—down from a

staff of six five years prior—and was “so depleted that it uses interns to evaluate the state’s

correctional facilities.”8 “There are serious issues within the corrections system in Ohio, and people

should be concerned that there is no oversight,’’ Saul said to The Plain Dealer, as reported in a piece

that also quoted “a late-night email” she wrote to the Ohio Senate before she resigned as CIIC

director in 2016. “We have 50,000 people incarcerated, and someone should be asking questions on

what happens to the people in those facilities,” she wrote, stressing that the state’s prison system was

the sixth largest in the country and needed “someone—even a staff of just six people—to actually

go into prisons, inquire into issues such as use of force, medical care, mental health, the grievance

procedure, food services, etc., and objectively report on them” to state officials.
6
 “ACLU, Congressman react to CCA losing prison contract,” Cleveland 19 (Dec. 30, 2014),
https://www.wkyc.com/article/news/local/northeast-ohio/aclu-congressman-react-to-cca-losing-
prison-contract/95-242082743
7
 “Allowing State Prisoners in Federal Private Prison a Mistake for Ohio, Says ACLU,” ACLU Ohio
(Dec. 1, 2016), https://www.acluohio.org/archives/press-releases/allowing-state-prisoners-in-
federal-private-prison-a-mistake-for-ohio-says-aclu
8
 John Caniglia, “‘There is no oversight:’ Staff cuts leave Ohio prison inspections to interns,” The
Plain Dealer/Cleveland.com (Jan. 20, 2019).


                                              Page 8 of 16
  Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 9 of 16 PAGEID #: 9



29.    A few months later, James McCann—a victim of the nationwide opioid crisis who was

incarcerated at NEOCC as a prisoner of the State of Ohio, pursuant to the State’s contract with

CoreCivic, on robbery charges related to his drug addiction—paid the ultimate price for the very

lack of oversight about which Ms. Saul, among others, had warned.

30.    On May 6, 2019, McCann sought medical attention from NEOCC’s medical staff due to

sudden and unusual acute chest pain that was aggravated by the act of breathing.

31.    As documented by Nurse Mark Weidler, who attended to McCann in NEOCC’s medical

pod on that day, that McCann was suffering from “acute/sudden onset” chest pain that was

“aggravate[ed]” whenever he took “a deep breath.” Exhibit 1, 5/6/2019 Treatment Note. Weidler

further noted that McCann was supposed to “notify the nearest staff member when experiencing

chest pain” and scheduled him for an “Advanced Provider Appointment” on May 10, 2019. Id.

32.    For reasons that are to date unknown, McCann did not attend the May 10 appointment.

Plaintiff has served several public records requests on CoreCivic and ODRC, the response to which

confirms that there is no record of McCann having received any medical care after the May 6

appointment with Nurse Weidler.

33.    On May 11, 2019, consistent with the instructions he received from Weidler, McCann asked

Defendant officer Vanhorn, who was on duty in the Charlie 2-4-6 housing unit where McCann

resided, to let him go to the medical pod so that he could receive medical attention for his severe

chest pain, which had worsened in the days following his May 6, 2019 visit to the medical pod. In

requesting access to the medical pod, McCann explained to Vanhorn that his pain was so severe that

he could barely move.

34.    For no apparent reason and with no conceivable justification, VanHorn denied McCann

access to the medical pod and ordered him to return to his cell.

35.    The next day, May 12, 2019, McCann was found dead in his cell.



                                             Page 9 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 10 of 16 PAGEID #: 10



36.     The Mahoning County Coroner’s Office performed an autopsy on McCann three days later,

and issued a report concluding that McCann “died from acute pneumonia,” with hypertensive

cardiovascular disease “a contributing condition.” Exhibit 2, Coroner’s report, p. 1. According to

the Coroner’s report, McCann’s body was “that of a well-developed, adequately nourished, white

male,” “appearing to be consistent with the age of 36 years.” Id., p. 2.

37.     McCann’s pneumonia would not have been fatal had he received basic medical attention,

including if he had been permitted to visit the medical pod on May 10 as was scheduled by

NEOCC’s medical staff, or on May 11 as McCann requested.

38.     McCann’s prison sentence would have expired this September (2021), and he would have

been eligible for release as early as November of last year (2020).

39.     On May 29, 2019, John Auman, a fellow NEOCC inmate who was personally familiar with

McCann, wrote a letter to McCann’s family, in which he recalled specifically as follows:

                For almost a whole week before he passed [McCann] was
                complaining of chest pains. I told him to go to medical. He was being
                hard headed at first. He got to the point where he was in so much
                pain he could hardly move. I talked him into going to medical. ...
                after a few days past he wasn’t getting no better. So I talked him into
                goin back to medical. Well when he tried the C-O Ms. Vanhorn
                denied him. So he went back to his cell mod. Well the next day is
                when we found him. He was stiff as a board and purple.

See Exhibit 3, Affidavit of John Auman, ¶ 10, discussing and attaching his May 29, 2019 letter as

Exhibit 1.

40.     Auman has further confirmed that inmates could not go to the medical pod at NEOCC

unless they were taken there or given permission to go there by a corrections officer or other

member of the the NEOCC staff. Id., ¶ 4. In other words, inmates “relied on the NEOCC officers

to get any access to medical care.” Id.

41.     Auman has also testified that while he was incarcerated at NEOCC, he regularly witnessed

officers deny inmates access to the medical pod or otherwise let them have medical care. Id., ¶ 11.


                                             Page 10 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 11 of 16 PAGEID #: 11



According to Auman, “there was no rhyme or reason to how [the officers] acted in these situations.”

Id. And of the four different facilities in which Auman has been incarcerated by the State of Ohio,

“NEOCC was by far the most disorganized.” Id., ¶ 12. More specifically, Auman has explained that,

                [t]here was hardly any structure or consistency in how [NEOCC]
                operated, they were constantly losing staff members and having to
                bring in new ones, and it hardly seemed like they had half the number
                of officers they needed to keep that place in order. I was shocked by
                the inmate on inmate violence that was allowed to happen in that
                place compared to the others, and the C.O.s would even tell us that if
                we were going to fight we should fight in the cells so it wasn’t caught
                on camera and so they wouldn’t have to do paperwork.

Id.

42.     On information and belief, discovery in this case will reveal that the other NEOCC officer

Defendants—Armstrong, Bower, Brown, Clayton, Cuevas, Davis, Detchon, Douglass, Fletcher,

Hinojos, Kaufman, Lattner, Gonzales, Miller, Miner, Osborn, Pleiss, Plott, Robinson, Sanders,

Sturgis, Vanhorn, Walters, and all other officers who were on duty in the Charlie 2-4-6 unit between

May 6 and May 12, 2019, and whose names are to date unknown despite Plaintiff’s reasonable

efforts to identify them—were, like Defendant VanHorn, similarly on notice of McCann’s need for

medical attention on these dates, and were deliberately indifferent to that need, denying McCann

access to the medical pod and the basic care he needed, including to attend his scheduled May 10

appointment.

43.     McCann’s needless and preventable death directly, proximately, and foreseeably resulted

from CoreCivic’s failure to train and supervise its corrections officers on their obligation to provide

inmates access to basic medical care, and its failure to implement basic systems to ensure the same.

These failures were a foreseeable function of CoreCivic’s own practices, customs, and policies.

44.     Of the hundreds of pages of records produced in response to Plaintiff’s requests to

CoreCivic and ODRC to date, there is not a single document explaining or even purporting to

investigate why McCann never received any medical attention after his initial May 6 appointment.


                                             Page 11 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 12 of 16 PAGEID #: 12



45.     To date, no one at NEOCC, or ODRC has been terminated or disciplined in any way in

connection with McCann’s death, and neither NEOCC nor CoreCivic has made any effort to

improve their processes to ensure against such needless deaths occurring in the future.

                                           V. Causes of Action

                             Count One: Wrongful death – R.C. 2125.01

46.     This Count One is asserted against Core Civic, and also against Defendants Hininger,

VanHorn and the other officer Defendants in their individual capacities only.

47.     Plaintiff incorporates the foregoing paragraphs as if fully rewritten here.

48.     McCann suffered an untimely and wrongful death on May 12, 2019, as a direct and

proximate result of Defendants’ actions and omissions described herein.

49.     The actions and omissions of Vanhorn and the other NEOCC officer Defendants in

denying McCann access to medical care and ignoring his obvious medical needs, as described herein,

constitute negligent and wrongful conduct, as well as wanton neglect and disregard of McCann’s

rights as an inmate.

50.     CoreCivic, a corporation with the purpose of maintaining and operating a prison, is liable for

the torts of its employees under the doctrine of respondeat superior. See Avellone v. St. John’s Hosp., 165

Ohio St. 467, 467, 135 N.E.2d 410 (1956), paragraph one of the syllabus.

51.     Additionally, CoreCivic and Hininger, who is ultimately responsible for the company’s

operations, are directly liable under R.C. 2125.01 for their negligent and wrongful conduct in failing

to train the company’s officers, and failing to implement basic systems and procedures to ensure

communication between medical staff and jail officers and otherwise ensure that inmates’ basic

medical needs are met.

52.     Plaintiff, in his capacity as the administrator of McCann’s estate, claims damages under R.C.

2125.01 for the exclusive benefit of the estate’s beneficiaries and next of kin.



                                               Page 12 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 13 of 16 PAGEID #: 13



53.     As a direct and proximate result of McCann’s wrongful death, the estate and the estate’s next

of kin have and will forever suffer a loss of support from the reasonably expected earning capacity,

services, and society of McCann, including a loss of love, companionship, consortium, care,

assistance, attention, protection, advice, guidance, counsel, instruction, training, and education, in

addition to mental anguish, funeral and burial expenses, and all other injuries and damages set forth

in Ohio’s wrongful death statutes. Additionally, Defendants’ conduct directly and proximately

caused McCann to suffer extreme pain and suffering for which the estate is entitled to recover, along

with punitive damages and attorneys’ fees.

54.     But for the deliberate indifference and other acts and omissions of Defendants alleged

herein, the estate and the estate’s next of kin would not have suffered the injuries and damages set

forth in the preceding paragraph.

               Count Two: Eighth Amendment Violation under 42 U.S.C. § 1983
                Deliberate indifference to a known and obvious medical need

55.     This Count Two is asserted against Defendant VanHorn and the other NEOCC officer

Defendants in their individual capacities only

56.     Plaintiff incorporates the foregoing paragraphs as if fully rewritten here.

57.     The Eighth Amendment guarantees inmates the constitutional right to receive adequate

medical care and attention while incarcerated, and further prohibits prison officials from

unnecessarily and wantonly inflicting pain upon inmates by acting with deliberate indifference to

their serious medical needs.

58.     As alleged above, the officer Defendants were aware of McCann’s severe pain and need for

medical care, and were deliberately indifferent to that need. Defendant officers knew that McCann

had visited the medical pod on May 6, 2019, where he was diagnosed with “acute/sudden onset”

chest pain that was “aggravate[ed]” whenever he took “a deep breath,” and where a follow-up

“Advanced Provider Appointment” was scheduled for May 10. Defendant officers were charged


                                             Page 13 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 14 of 16 PAGEID #: 14



with conducting daily rounds to check on all of the inmates in the Charlie 2-4-6 unit between the

dates of May 6 and May 12, had heard McCann’s complaints of chest pain, knew that this pain left

him immobile in his cell. Despite this knowledge, and despite the specific documented instruction

by NEOCC’s medical staff that McCann “notify the nearest staff member when experiencing chest

pain,” Defendant officers denied McCann access to the medical pod, including to attend his

scheduled “Advanced Provided Appointment” on May 10. Further, Defendant VanHorn specifically

denied McCann’s direct request to her for access to the medical pod on May 11, the day before he

died.

59.     Thus, the officer Defendants willfully and deliberately ignored a substantial risk of serious

harm to McCann’s health and safety despite knowing that this risk existed.

60.     By willfully and deliberately ignoring McCann’s need for medical attention, the officer

Defendants unnecessarily and wantonly inflicted pain upon McCann, which resulted in conditions of

incarceration that not only posed a substantial risk of serious harm to McCann’s health and safety,

but that were the proximate cause of his unnecessary and preventable death.

61.     Defendants’ acts in deliberately ignoring McCann’s need for medical care were undertaken

knowingly and intentionally, with malice, with a conscious disregard of McCann’s rights and

interests, and with certainty of inflicting harm and damage on McCann.

62.     Defendants’ acts were further willful, egregious, malicious, and worthy of substantial

sanction to punish and deter these Defendants and others from engaging in this type of unlawful

conduct.

              Count Three: Failure to Train and Supervise under 42 U.S.C. § 1983

63.     This Count Three is asserted against Defendant CoreCivic, and also against Defendants

Chambers-Smith, Mohr, and Hininger in their individual capacities.

64.     Plaintiff incorporates the foregoing paragraphs as if fully rewritten here.



                                             Page 14 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 15 of 16 PAGEID #: 15



65.     Pursuant to established patterns, practices, policies, or customs—including its failure to

implement basic communications and records systems between its corrections’ officers and medical

staff—CoreCivic failed to train and supervise its officers on their duty to provide inmates access to

adequate medical care or how to respond to the medical needs of such inmates despite it being

patently obvious that such training was necessary.

66.     Similarly, Defendants Chambers-Smith and Mohr, who were ultimately responsible during

their respective tenures as ODRC Director for supervising the State’s contract with CoreCivic,

abandoned their duty to ensure NEOCC inmates’ access to basic medical care, and did so “in the

face of actual knowledge of a breakdown” of the same. Hill v. Marshall, 962 F.2d 1209, 1213 (6th

Cir.1992); See also Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 81 (6th Cir.1995) (“A jury could find ...

that [the warden] personally had a job to do, and that he did not do it. A jury could find that the fact

that [he] was under constant pressure to transfer inmates due to overcrowding would not excuse his

failure to adopt reasonable policies to insure that the transferees were not placed in grave danger...”).

Defendant ODRC Directors failed to audit and supervise NEOCC procedures, thus authorizing,

approving, and acquiescing in the unconstitutional conduct alleged herein.

67.     CoreCivic’s patterns, practices, customs, and policies as described herein, and the

authorization and/or approval of the same by Chambers-Smith, Mohr, and Hininger, independently,

directly, and proximately served to deprive McCann of his Eighth Amendment right to receive

adequate medical care and attention while incarcerated and to be free from the cruel, unusual, and

unnecessary death inflicted upon him by the deliberate indifference to and wanton neglect of his

medical needs. As a direct and proximate result of this deprivation, McCann suffered a wrongful and

untimely death, and the Estate and the Estate’s next of kin have suffered and will continue to suffer

economic and non-economic damages for which CoreCivic and Chambers-Smith and Mohr are

liable, including mental, emotional, and physical pain and suffering.



                                               Page 15 of 16
Case: 2:21-cv-00926-JLG-CMV Doc #: 1 Filed: 03/05/21 Page: 16 of 16 PAGEID #: 16



                                        VI. Prayer for Relief

       Wherefore, Plaintiff prays for judgment against all Defendants, jointly and severally, in an

amount in excess of $75,000 together with attorneys’ fees, costs, expenses, and any other relief to

which the Estate may be entitled or that the Court deems equitable and just.

                                         VII. Jury Demand

       Plaintiff demands a trial by jury on all issues within the Complaint.

                                                                Respectfully Submitted,

                                                                /s/ Peter Pattakos________
                                                                Peter Pattakos (0082884)
                                                                THE PATTAKOS LAW FIRM LLC
                                                                101 Ghent Road
                                                                Fairlawn, Ohio 44333
                                                                Phone: 330.836.8533
                                                                Fax: 330.836.8536
                                                                peter@pattakoslaw.com

                                                                /s/ Antonios P. Tsarouhas
                                                                Antonios P. Tsarouhas (0064110)
                                                                PERANTINIDES & NOLAN, CO., L.P.A.
                                                                300 Courtyard Square
                                                                80 South Summit Street
                                                                Akron, Ohio 44308
                                                                Phone: 330.253.5454
                                                                Fax: 330.253.6524
                                                                tony@perantinides.com

                                                                Attorneys for Plaintiff Don McCann III,
                                                                Administrator of the estate of James Daniel
                                                                McCann




                                            Page 16 of 16
